Major SAXTON, Jr., Mary Saxton, Plaintiffs-Appellants,

                                                      v.
                              ACF INDUSTRIES, INC., Defendant-Appellee.

                                               No. 00-11047.

                                      United States Court of Appeals,

                                              Eleventh Circuit.
                                              March 15, 2001.

Appeal from the United States District Court for the Northern District of Alabama (No. 98-01719-CV-N-S);
Edwin L. Nelson, Judge.
(Opinion January 24, 2001, 239 F.3d 1209, 11th Cir., 2001)

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS and WILSON, Circuit Judges.
        BY THE COURT:
        A member of this court in active service having requested a poll on the suggestion of rehearing en

banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing
en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's
opinion is hereby VACATED.